EX-28.g.1.c GPS FUNDS II FOURTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FOURTH AMENDMENT dated as ofDecember 31, 2015, to the Custody Agreement, dated as of March 31, 2011, as amended September 1, 2012, March 6, 2014 and July 16, 2014 (the "Agreement"), is entered into by and between GPS FUNDS II, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the GuidePath Managed Futures Strategy Fund and to amend the list of funds of the Agreement; and WHEREAS, Article 15.2 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Amended Exhibit C shall be superseded and replaced in its entirety with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS IIU.S. BANK NATIONAL ASSOCIATION By:By: /s/ Michael R. McVoy Name:Name: Michael R. McVoy Title:Title: Senior Vice President Amended Exhibit C to the Custody Agreement – GPS Funds II Separate Series of GPS Funds II Name of Series GuidePath Growth llocation Fund GuidePath ConservativeAllocation Fund GuidePath Tactical Allocation Fund GuidePath Absolute Return Allocation Fund GuidePath Multi-Asset Income Allocation Fund GuidePath Flexible Income Allocation Fund GuidePath Managed Futures Strategy Fund
